Citation Nr: 1115793	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.	Entitlement to service connection for bilateral diabetic retinopathy, to include as secondary to service-connected diabetes mellitus. 

3.	Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus.

4.	Entitlement to service connection for peripheral neuropathy of the upper left extremity, to include as secondary to service-connected diabetes mellitus or service-connected stroke. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the RO characterized the Veteran's vision condition as one disability.  However, the Veteran's contention is that he suffers from bilateral diabetic retinopathy and bilateral cataracts, both as secondary to his service-connected diabetes mellitus. To facilitate appellate review, the Board will treat these eye disabilities as two separate issues.  

The issues of entitlement to service connection for PTSD and bilateral cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The competent evidence of record does not indicate the Veteran has been diagnosed with bilateral diabetic retinopathy.

2.	The competent evidence of record does not indicate the Veteran has been diagnosed with peripheral neuropathy of the upper left extremity.





CONCLUSIONS OF LAW

1.	Bilateral diabetic retinopathy was not incurred in or aggravated by active duty service nor was it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.	Peripheral neuropathy of the upper left extremity was not incurred in or aggravated by active duty service nor was it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in September 2004 and March 2006.  The September 2004 letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the May 2005 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the November 2006 statement of the case and the May 2009 supplemental statement of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in February 2005 for his diabetes.  While this examination was not specifically for the Veteran's diabetic retinopathy, the examination was for diabetes residuals as a whole.  The Veteran was also afforded a VA examination in March 2005 for his peripheral neuropathy claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection on a secondary basis is warranted when it is shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran is alleging his bilateral diabetic retinopathy is caused by his service-connected diabetes mellitus and that his peripheral neuropathy of the upper left extremity is caused by his service-connected diabetes mellitus or service-connected stroke.  See December 2006 VA Form 9.  Given the Veteran's contentions, the Board will not analyze these disabilities on a direct service basis.  

The Board has reviewed the Veteran's VA and private treatment records.  Unfortunately, there is no evidence that the Veteran has been diagnosed with either bilateral diabetic retinopathy or peripheral neuropathy of the upper left extremity.  

The Board notes the Veteran has been treated for vision problems on multiple occasions.  At his February 2005 VA diabetic examination the Veteran reported that he had not seen an eye doctor in many years.  In an April 2005 VA optometry record the Veteran was diagnosed with non-insulin dependent diabetes mellitus, bilateral cataracts, and bilateral refractive error.  There is no indication the Veteran had complaints or a diagnosis of diabetic retinopathy at this examination.  The Veteran was afforded another VA examination in November 2007 for his diabetes.  At this examination he reported that he had seen the eye doctor and did not have diabetic retinopathy.  A December 2007 VA treatment record again indicated that the Veteran had bilateral, mild cataracts.  See also December 2008 VA treatment record.  

There is no indication in any of the above mentioned treatment records, or in any other evidence, that the Veteran has been diagnosed with bilateral diabetic retinopathy.  Furthermore the Veteran does not argue that he has been diagnosed with bilateral diabetic retinopathy.  In the March 2011 Informal Hearing Presentation the Veteran's representative noted that the Veteran had been diagnosed with cataracts, which were likely due to his service-connected diabetes mellitus.  However, as noted above, this issue is remanded to the RO for development and adjudication.

The Board also notes the Veteran was afforded multiple VA examinations for his peripheral neuropathy.  In a November 2004 VA treatment record only the Veteran's right extremities were noted as having weaknesses, his other extremities were listed as 5/5 in strength.  At the March 2005 VA examination in addition to residuals from his stroke, which caused right extremity weakness, the Veteran reported numbness and tingling in his bilateral feet.  The examiner noted right upper extremity weakness and some weakness in the right leg.  There was no complaint or report of weakness in the upper left extremity.  However, it was noted the Veteran's reflexes were 1+ in the upper left extremity.  The Veteran was not diagnosed with peripheral neuropathy of the upper left extremity at this time.  There was no complaint or diagnosis that the Veteran's stroke caused impairment in his upper left extremity.  The examiner's ultimate diagnosis was peripheral neuropathy of the bilateral feet and right side weakness which was a residual of the Veteran's stroke.  

At his November 2007 VA examination for diabetes the Veteran reported numbness and tingling in his bilateral feet and continued right hand weakness as a result of his stroke.  The Veteran did not complain of, nor was he diagnosed with, peripheral neuropathy of the upper left extremity.  Also in November 2007 the Veteran was afforded a VA neurological examination.  Again he reported numbness and tingling in his bilateral feet and weakness in his right hand.  Although the Veteran's representative argued there was decreased hand grip strength and shoulder abduction in this examination, the Board observes that these measurements related to the Veteran's upper right extremities, not his upper left extremities.  The Veteran's upper left extremity strength was reported to be 5/5 more distally.  It was noted the Veteran's reflexes were 1+ on the Veteran's left biceps.  However, there is no indication from this examination that the Veteran had complaints or a diagnosis of peripheral neuropathy of the upper left extremity.  The examiner also did not relate any stroke residuals to the Veteran's upper left extremity.  To the contrary, the Veteran was only diagnosed with peripheral neuropathy of the bilateral feet and residual right side weakness after his stroke.  

As such, the Board finds that there is no evidence of record which shows that the Veteran has been diagnosed with bilateral diabetic retinopathy or peripheral neuropathy of the upper left extremity.

The Board also notes that the Veteran's wife and daughter submitted statements in June 2007 indicating that since the Veteran's stroke he had right arm weakness, muscle atrophy, and general problems when trying to use his upper right extremity.  However, there is nothing in their statements which reported the Veteran suffered from diabetic retinopathy or peripheral neuropathy of the upper left extremity.  In his December 2006 VA Form 9 the Veteran also indicated he believed that his vision problems were due to his service-connected diabetes and that his peripheral neuropathy of the upper left extremity was due to his service-connected diabetes and stroke.

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record diagnosing the Veteran with diabetic retinopathy or peripheral neuropathy of the upper left extremity.  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

While the Board appreciates the Veteran's service, there is no competent evidence of a current diagnosis of bilateral diabetic retinopathy or peripheral neuropathy of the upper left extremity.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such disabilities, and the great weight of the evidence included in the record weighs against granting the Veteran's claims.  Accordingly, the Veteran's claims for service connection must be denied.


ORDER

Entitlement to service connection for bilateral diabetic retinopathy is denied.

Entitlement to service connection for peripheral neuropathy of the upper left extremity is denied.


REMAND

The Veteran has claimed that he suffers from PTSD as a result of fear of enemy attacks while he was aboard his ship in Vietnam.  See e.g., March 2011 Informal Hearing Presentation.  His military occupational specialty was a boiler technician.  He did not receive any decorations indicative of combat service.  He is, however, in receipt of the Vietnam Service Medal which signifies that he served in a location that would be exposed to hostile military activity.  In a January 2007 VA treatment record the Veteran reported he worked at the bottom of his ship, below the water line, and he heard lots of explosions.  He reported he was traumatized by constantly hearing the bombings and worrying the enemy would stick a mine underneath the water to bomb his ship.

Although the Veteran was not diagnosed as having PTSD at a VA examination in February 2005, numerous VA treatment records reflect otherwise.  Specifically, a November 2005 VA treatment record reported the Veteran was struggling with depression and PTSD and he had been attending group therapy at the Vet Center for the previous 16 months.  A January 2007 VA treatment record indicated the Veteran suffered from PTSD and since he had retired he was experiencing more symptoms.  A November 2007 VA treatment record also diagnosed the Veteran with PTSD.  

The Board also notes that the regulations regarding service connection for PTSD were recently amended to provide that if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that the veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2010).  The RO should apply this new regulation to the instant claim. 

The Veteran should be afforded a new VA examination so that the examiner can give an opinion as to whether the Veteran suffers from PTSD due to a claimed stressor, if any, or due to fear of hostile military or terrorist activity.

As noted above, service connection on a secondary basis is warranted when it is shown that the claimed disability is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen, supra.

The Veteran contends that his bilateral cataracts are the result of his service-connected diabetes.  See March 2011 Informal Hearing Presentation.  Therefore, the Board will not consider this claim on a direct basis.  The Board notes that in the May 2009 supplemental statement of the case, the RO acknowledged that the Veteran had been diagnosed with mild bilateral cataracts, but further noted there was no evidence of treatment for this condition while in-service.  However, there is no opinion as to whether the Veteran's bilateral cataracts are related to his service-connected diabetes mellitus.  Thus, a VA examination should be conducted to determine the etiology of the Veteran's bilateral cataracts.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA psychiatric examination to determine if the Veteran suffers from PTSD due to a claimed stressor, if any, or due to fear of hostile military or terrorist activity.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  After reviewing the record and examining the Veteran, in addition to the other information provided in the examination report, the examiner should specifically state whether or not the Veteran has PTSD and whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.	Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his bilateral cataracts.  The claims file, including a copy of this REMAND, must be made available to the examiner for review and the examination report should reflect that such a review was accomplished.  Any medical testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral cataracts are:

1)  Proximately due to or the result of his service-connected diabetes or 
      
2)  Chronically worsened by his service-connected diabetes.  

Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The RO should, in the SSOC, cite to and apply the latest version of 38 C.F.R. § 3.304(f) (amended effective July 13, 2010).  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


